Citation Nr: 0926925	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  07-26 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
30 percent for asthma.

2.  Entitlement to service connection for a skin disorder, 
claimed as a skin rash.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1964 to 
October 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
September 2005 and June 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In September 2005, the RO issued a decision denying the 
Veteran's claims for service connection for asthma and a skin 
rash.  In June 2007, the RO granted the Veteran's asthma 
claim and assigned an initial disability rating of 30 
percent; he wants a higher initial rating.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2007, following the RO's June 2007 grant of 
service connection for asthma, the Veteran submitted a notice 
of disagreement (NOD) with respect to his initial disability 
rating of 30 percent, asserting that he is entitled to a 
higher rating.  However, the RO has not issued a statement of 
the case (SOC) with respect to this issue.  So, the Board has 
no discretion and must remand this issue to the RO for the 
issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999).

The Veteran asserts that he has a skin rash that is related 
to either his in-service incurrences of skin conditions; 
exposure to chemicals, including fuel and oils, associated 
with jet engines; or, exposure to herbicide agents (Agent 
Orange).

The Veteran's VA treatment records show that he has received 
treatment for eczema; and, the report of his April 2007 VA 
Compensation and Pension Exam (C&P Exam) provides a diagnosis 
of atopic dermatitis.  So, there is competent medical 
evidence that he has a current skin disorder.  The report 
also provides that the Veteran reported the onset of eczema 
in 1966 while he was stationed in Thailand and described his 
symptoms as pruritus and red patches with scaliness, starting 
on his arms and spreading to his legs.  His service treatment 
records (STRs) show that in November 1967 he was treated in 
service for skin disorders diagnosed as dyshidrosis and tinea 
pedis.  So, there is evidence of in-service incurrences of 
skin symptoms; and the Veteran relates his current skin 
disorder to these in-service incurrences.  But, as there is 
no competent medical evidence of this asserted etiological 
relationship, there is insufficient competent medical 
evidence to decide the Veteran's claim on this basis.  See 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  See Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).  And so, the Board must remand this claim 
for a medical opinion.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  See also 38 U.S.C.A. § 5103A(d) (West 2002) 
and 38 C.F.R. § 3.159(c)(4) (2008).
 
The Veteran also asserts that his skin condition may be 
related to his in-service exposure to chemicals associated 
with jet engines, including jet fuel.  But the April 2007 VA 
C&P Exam report provides that "jet fuel" is less likely the 
cause of atopic dermatitis, as this condition is usually 
genetic.  Although the Veteran's military induction 
examination makes no mention of this as a pre-existing 
condition, the VA examiner's opinion provides competent 
medical evidence that the Veteran's condition is genetic 
(i.e., pre-existing his military service).  See 38 U.S.C.A. 
§§ 1111, 1137 (West 2002 & Supp. 2009); 38 C.F.R. § 3.304 
(2008).  See VAOPGCPREC 3-2003 (July 16, 2003).  See Wagner 
v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  See Crowe 
v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence 
is needed to establish the presence of a pre-existing 
condition).  But, the examiner's report does not state that 
the Veteran's skin disorder is genetic; rather, it provides 
that such a skin condition is usually genetic; so it lacks 
the required specificity in order to be probative on the 
matter.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.304 (2008).  See Obert v. Brown, 5 Vet. 
App. 30 (1993) (medical evidence that is speculative, general 
or inconclusive in nature cannot be used to support a claim). 
 

The Board sees that the VA examiner provided that the 
Veteran's in-service exposure to jet fuel "might have 
aggravated or exacerbated" his skin disorder.  But, this 
opinion is equivocal, and lacks the degree of specificity 
required in order to grant service connection on this basis.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also 
38 C.F.R. §§ 3.303(c), 4.9 (2008); VAOPGCPREC 82-90; Monroe 
v. Brown, 4 Vet. App. 513, 514- 515 (1993); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 
(July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 1999).  
Therefore, there is insufficient competent medical evidence 
for VA to make a decision on the claim on this basis.  So a 
remand for a supplemental medical opinion is warranted.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 
38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. 
§ 3.159(c)(4) (2008). 

The Veteran also asserts, in the alternative, that his skin 
disorder may be attributable to his in-service exposure to 
herbicide agents while he was working on airplanes that were 
covered with those agents.  There is no competent medical 
evidence, nor does the Veteran suggest, that he has a disease 
for which presumptive service connection might apply; and 
although the record establishes that he was stationed in 
Thailand from May to July 1967, there is not sufficient 
objective evidence towards finding that he served in Vietnam 
at some time during between January 9, 1962, and May 7, 1975 
which would entitle him to a presumption of herbicide agent 
exposure.  See 38 U.S.C.A. § 1116(a), (f) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2008).  But, the 
Veteran is still entitled to prove that he was, in fact, 
exposed to such herbicide agents, and the record establishes 
that his military occupational specialty (MOS) was jet engine 
mechanic and that he worked on aircraft in Southeast Asia 
during the Vietnam era.  But, the record lacks sufficient 
evidence suggesting that he was, in fact, exposed to such an 
agent while in service in the manner he asserts.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).   
However, VA has a duty to assist the Veteran in developing 
his claim, and so a remand is warranted in this case.  See 
38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. 
§ 3.159(c)(4) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran an SOC as to his 
claim for an increased rating for asthma, 
to include notification of the need, and 
the appropriate time period, in which to 
file a substantive appeal to perfect his 
appeal on this issue.

2.  Undertake all appropriate action to 
assist with the independent corroboration 
of the Veteran's claimed in-service 
exposure to herbicide agents while working 
on aircraft in Southeast Asia - 
including, if warranted, by requesting 
relevant unit history information from the 
U.S. Army and Joint Services Records 
Research Center (JSRRC).  If it is 
determined the Veteran has not supplied 
the level of detail and information 
required for a meaningful search for 
corroborating evidence by the JSRRC, then 
there needs to be some express indication 
of this in the record and the Veteran 
appropriately notified.

Prepare a statement as to whether or not 
the record establishes that the Veteran 
was exposed to herbicides while in 
service.

3.  If possible, have the VA examiner who 
examined the Veteran in April 2007 provide 
supplemental medical opinions as to nature 
and etiology of the Veteran's skin 
disorder.  

Have her determine whether the Veteran's 
skin disorder is a congenital or 
developmental defect; a pre-existing 
condition; or neither a 
congenital/developmental nor pre-existing 
condition.  

If the examiner determines that the 
Veteran's condition is 
congenital/developmental or pre-existing, 
she should provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or more probable) the 
Veteran's skin disorder was aggravated by 
his military service.  

If the examiner determines that the 
Veteran's condition is neither 
congenital/developmental nor pre-existing, 
she should provide an opinion as to 
whether it is at least as likely as not 
(i.e., 50 percent or more probable)  the 
Veteran's skin disorder is related to his 
military service -specifically providing 
whether it is at least as likely as not 
related to (a) the Veteran's in-service 
incurrences of skin symptoms; (b) the 
Veteran's in-service exposure to chemicals 
associated with jet engines, including jet 
fuel; and (c) if the Veteran's in-service 
exposure to herbicide agents has been 
verified, that exposure to herbicide 
agents.

Provide the examiner with the statement as 
whether or not the record establishes that 
the Veteran was exposed to herbicides 
while in service.

Inform the examiner that the term 
"at least as likely as not" does not 
mean merely within the realm of medical 
possibility, rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

The claims file, including a complete copy 
of this remand, must be made available to 
the examiner for review of the Veteran's 
pertinent medical and other history.  The 
examiner must state on the examination 
report that the claims folder was 
reviewed.   

If, for whatever reason, it is not 
possible to have this VA examiner provide 
further, supplemental comments, then have 
the Veteran reexamined by someone equally 
qualified to make this determination.

4.  Then readjudicate the claim for 
service connection for a skin disorder in 
light of the additional evidence.  If the 
disposition remains unfavorable send the 
Veteran and his representative another 
supplemental statement of the case (SSOC) 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration of 
either claim.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




